Supreme Court, New York County, entered July 2, 1976, after a jury verdict in favor of the defendant dismissing the complaint, unanimously affirmed, with $60 costs and with disbursements of this appeal payable to respondent. We find that there was sufficient to support the jury’s finding that there was no contract among the parties, and we therefore do not reach the issue discussed by the Trial Justice of whether the condition precedent of providing marketable title was met. Concur— Lupiano, J. P., Birns, Lane, Sandler and Sullivan, JJ.